Citation Nr: 0709334	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-33 335	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for osteoarthritis of 
the right hip.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to May 1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In October 2006, the Board remanded the case to the RO for a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  In August 2006, the veteran failed to appear for a 
scheduled hearing before a Veterans Law Judge at the RO.  
Subsequently, a video conference hearing at the RO was 
scheduled for February 2007, which the veteran also failed to 
appear.  The veteran has neither given good cause for failure 
to appear nor asked that the hearing be rescheduled; 
therefore, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (2006).  The case is now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a right leg 
disorder.

2.  There is no competent medical evidence of a right knee 
disorder.

3.  There is no competent medical evidence that establishes a 
nexus between the veteran's osteoarthritis of the right hip 
and active service.

4.  There is no competent medical evidence that establishes a 
nexus between the veteran's back disorder and active service.

5.  There is no competent medical evidence that establishes a 
nexus between the veteran's varicose veins and active 
service.


CONCLUSIONS OF LAW

1.  Claimed right leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).

2.  Claimed right knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).

3.  Osteoarthritis of the right hip was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

4.  A back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).

5.  Varicose veins was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in August and 
December 2001, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the appellant of what evidence was needed to establish 
service connection, of what VA would do or had done, what 
evidence he should provide, to include alternative forms of 
evidence, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claims, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received a 
statement from L. Borland and VA outpatient treatment 
reports.  Further, in compliance with the Board's October 
2006 remand, the veteran was scheduled for a Travel Board 
hearing in April 2007.  At the veteran's request, that 
hearing was rescheduled at the RO as a video conference 
hearing in February 2007.  A January 2007 notice letter was 
sent to the veteran informing him of his video conference 
hearing scheduled for February 2007.  However, the veteran 
failed to report to his February 2007 hearing and has not 
asked that the hearing be rescheduled; therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2006).  The 
Board reminds the appellant that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's October 2006 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 VA letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since the service connection claims are 
being denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record - service medical 
records, VA medical treatment records and lay statements -- 
is adequate for determining whether the criteria for service 
connection have been met.  Accordingly, the Board finds that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
no further assistance to the appellant in acquiring evidence 
is required by statute.  38 U.S.C.A. § 5103A.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).  

The veteran contends that his right leg, knee, and hip 
disorders along with his back disorder and varicose veins 
were incurred during his military service as a parachutist.  

Service medical records do not support the veteran's 
contentions.  Upon enlistment, in July 1957, the veteran was 
clinically normal.  Service treatment records are devoid of 
any complaints, treatment, or diagnosis of any of the 
veteran's claimed disorders.  Further, there are no reports 
of any trauma related to parachuting.  Upon separation, his 
lower extremities and back were found to be clinically 
normal. 

Postservice evidence includes lay statements and VA 
outpatient treatment records between June and July 2001.  
Statement submitted by the veteran and his friend, L. 
Borland, indicate that the veteran was suffering pains and 
other symptoms of the lower extremities and back since 
discharge.  However, the veteran has also stated that he did 
not seek treatment and that there are no medical records 
prior to 2001.  In June 2001, the veteran underwent X-ray 
examinations and received treatment from the Milwaukee VA 
outpatient center.  X-rays revealed that the veteran had 
Osteoarthritis of the right hip and degenerative disc disease 
of the lumbar spine.  Further, the veteran was diagnosed with 
varicose veins of the lower extremities without mention of 
ulcer or inflammation.  The available medical evidence does 
not contain treatment for or diagnosis of any chronic 
disorders of the right leg or right knee for the veteran's 
reported symptoms.  Moreover, for the diagnosed disorders, 
including osteoarthritis of the right hip, a back disorder, 
and varicose veins, there were no medical nexus opinions 
linking such disorders to military service.

Based on the above evidence, the Board finds that, in the 
absence of competent medical evidence of a right leg or knee 
disorder, the veteran's claims must be denied.  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Regarding the right hip, back disorder, and varicose veins, 
the claims file is devoid of medical evidence linking his 
disorders to service.  Further, the Board observes that the 
treatment and diagnosis of the veteran's right hip and back 
disorders and varicose vein only dates back to June 2001, 
which is approximately 41 years after the veteran's discharge 
from the military.  Accordingly, the Board finds that 
available records do not indicate the required showing of 
continuity of symptoms after service to establish service 
connection for such claims.  Further, although the veteran 
currently suffers from osteoarthritis of the right hip, a low 
back disorder, and varicose veins, medical records do not 
reveal such a diagnosis within one year of the veteran's 
separation from service.  Thus, service connection on a 
presumptive basis, under 38 C.F.R. §§ 3.307 and 3.309, is not 
warranted.  In the absence of competent medical evidence 
linking such disorders to service, the veteran's claims must 
be denied. 

The Board notes that the appellant, his representative, and a 
friend may believe that there was a causal relationship 
between the veteran's service and the claimed disorder.  
However, the Board notes that there is no indication that 
they possess the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for 
their statements to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorders; it 
follows that, the benefit of the doubt doctrine is
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for a right leg disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for osteoarthritis of the right hip is 
denied.

Service connection for a back disorder is denied.

Service connection for varicose veins is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


